The CouRT
(ThRuston, J. contra,) refused to issue the commission, because it has jurisdiction to compel the attendance of a witness, if within one hundred miles; and, therefore, he does not reside out of this province, within the meaning of the act of Maryland, whose object was to obtain the testimony of a witness whose personal attendance could not be obtained. It may be difficult to compel the marshal of the district in which the witness may reside to do his duty; but this will not authorize the Court to dispense with the personal attendance of the witness, and admit his deposition to be taken in chief, and to be used absolutely upon the trial.